Case 7:97-cr-00024-MFU Document 805 Filed 12/05/19 Page 1 of 3 Pageid#: 2237


                                IN THE UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF VIRGINIA
                                         ROANOKE DIVISION
                               CRIMINAL MINUTES – SENTENCING HEARING

Case No.: 7:97CR00024-007                                          Date: 12/5/2019
 Defendant: Fahad T. Tawalbeh, custody                          Counsel: Christine Lee, FPD



PRESENT:         JUDGE:                     Michael F. Urbanski, CUSDJ
                 TIME IN COURT:             1:06-2:08; 2:12-2:22 1h 12m
                 Deputy Clerk:              Kristin Ayersman
                 Court Reporter:            Mary Butenschoen
                 U. S. Attorney:            Jennifer Bockhorst, Jonathan Jones
                 USPO:                      Andrew Ridgway, Kim Falatic
                 Case Agent:                none
                 Interpreter:               none


                                             LIST OF WITNESSES

GOVERNM ENT:                                DEFENDANT:
1.                                          1. Kimberly Falatic, USPO
2.                                          2. Layth Tawalbeh
3.                                          3.
4.                                          4.

PROCEEDINGS:

        No Objections to Presentence Report.
        Court inquires as to Objection(s) to Presentence Report made by     USA       Deft. US responds. Dft
        claries objs for record.
             Court overrules all Objection(s).           Court grants Objection(s).
        Government does not present evidence, relies on trial transcripts.
        Defendant presents evidence . USPO, sworn. No cross. Layth Tawalbeh, sworn. No cross.
        Argument.
        Court adopts Presentence Report. Guideline findings made.
        Court accepts Plea Agreement.
        Government Motion for upward variance.
           Court grants.           Court denies.
        Defendant Motion for Downward Departure/Variance.
            Court grants.          Court denies.
        Allocutions.

SENTENCE IMPOSED AS FOLLOWS:
CBOP: Ct 9 – 5 yrs to run consecutive to Ct 10; Ct 10 – remainder of time served. Total term of time served.
PROB: ____
SR:   3 years on each of Cts 9, 10 – all such terms to run concurrently - comply w/Standard, Mandatory &
               Special Conditions.
               Mandatory drug testing suspended.
SA:   $100.00 due immediately – reimposed and paid in full as of 1/19/01
FINE: $____
REST: $39,832.24 – J/S – reimposed and paid in full as of 8/2/10

        Court recommends as follows:
Case 7:97-cr-00024-MFU Document 805 Filed 12/05/19 Page 2 of 3 Pageid#: 2238

                That Defendant receive appropriate drug treatment and/or mental health treatment while
                imprisoned.
                That Defendant be designated to ______.


MANDATORY CONDITION OF SUPERVISION:

       Upon release from imprisonment, the defendant shall be delivered to an authorized immigration official for
       deportation proceedings and shall remain outside of the United States . Should deportation not occur, the
       defendant shall report in person to the probation office in the district to which the defendant is released
       within 72 hours of release from the BOP or any authorized immigration official.

SPECIAL CONDITIONS OF SUPERVISION (Check applicable conditions):

       The defendant shall participate in a program of testing and treatment for substance abuse, as approved by
       the probation officer, until such time as the defendant has satisfied all requirements of the program.
       The defendant shall participate in a program of mental health treatment, as approved by the probation
       officer, until such time as the defendant has satisfied all requirements of the program.
       The defendant shall reside in a residence free of firearms, ammunition, destructive devices and dangerous
       weapons.
       The defendant shall submit to warrantless search and seizure of person and property as directed by the
       probation officer, to determine whether the defendant is in possession of firearms and illegal controlled
       substances.
       The defendant must submit to warrantless search and seizure of person and property by the probation officer
       or other law enforcement officer, whenever such officer has reasonable suspicion that the defendant is
       engaged in criminal activity.
       Following release from imprisonment, the court will evaluate defendant’s status and determine whether, after
       incarceration, drug rehabilitation is necessary and appropriate. If additional rehabilitation is deemed
       appropriate, the defendant shall participate in a program as designated by the court, upon consultation with
       the probation officer, until such time as the defendant has satisfied all the requirements of the program.
       The defendant shall pay any fine, special assessment or restitution that is imposed by this judgment .
       The defendant shall not incur new credit charges or open additional lines of credit without the approval of
       the supervising officer.
       The defendant shall not purchase, possess, use or administer any alcohol, or frequent any businesses whose
       primary function is to serve alcoholic beverages .
       The defendant shall provide the probation officer with access to any requested financial information.
       The defendant shall be prohibited from engaging in certain banking activities pursuant to 12 U.S.C. §
       1829(a).
       The defendant shall perform ____ hours of community service to be worked out with and approved by the
       supervising officer.
       The defendant shall participate in the Home Confinement Program under home detention for a period of
       ____ months and shall abide by all program requirements. The defendant is restricted to his/her residence
       at all times except for employment; education; religious services; medical, substance abuse, or mental
       health treatment; or other activities pre-approved by the probation officer.
       While under home detention, the defendant shall submit to electronic monitoring and shall pay the costs of
       the electronic monitoring service.
       Within ___ days of release on probation/supervised release, the defendant shall register with the VA Dept.
       of State Police, Sex Offender Registry. The defendant shall also notify this agency within 30 days of any
       change of residence.
       The defendant shall submit his person, property, house, residence, vehicle, papers, or office, to a search
       conducted by a United States probation officer. Failure to submit to a search may be gro unds for revocation
       of release. The defendant shall warn any other occupants that the premises may be subject to searches
       pursuant to this condition. An officer may conduct a search pursuant to this condition only when reasonable
       suspicion exists that the defendant has violated a condition of his or her supervision and that the areas to be
       searched contain evidence of this violation.

PAYMENT SCHEDULE:

       A lump sum payment of $_____ is due immediately, and during the term of imprisonment, payment in
       equal (weekly, monthly, quarterly) installments of $_____ or ___% of the defendant's income, whichever is
       Choose an item., to commence ___ days after the date of this judgment; and payment in equal (weekly,
       monthly, quarterly) installments of $____ during the term of supervised release, to commence _____ days
       after release from imprisonment.
Case 7:97-cr-00024-MFU Document 805 Filed 12/05/19 Page 3 of 3 Pageid#: 2239


ADDITIONAL RULINGS:
        Defendant shall forfeit his interest in the property listed in the Order of Forfeiture entered on (Date).
        Order of Forfeiture shall be made a part of the judgment in this case.
        Defendant shall be ineligible for all federal benefits for mos., yrs., permanently from the date of judgment.
        Count(s) ______ dismissed on Government Motion.
        Defendant advised of right to appeal.
        Defendant remanded to custody.
        Defendant to remain on bond and self report:
                 to the U. S. Marshal no later than (time) on (date).
                 to the institution designated by the Bureau of Prisons as directed by the U. S. Marshal.
                 to the institution designated by the Bureau of Prisons as directed by the U. S. Probation Office.


Additional Information:
